ORDER
This matter came before the Supreme Court on November 10, 1993, pursuant to an order requiring the respondent parents to appear and to show cause why their appeal should not be summarily decided.
The respondent parents appeal from a Family Court order terminating their parental rights toward their child, Michael T. Factual findings of a trial justice are entitled to great weight and are not to be disturbed unless the trial justice was clearly wrong or overlooked or misconceived material evidence. Jackvony v. Poncelet, 584 A.2d 1112, 1114 (R.I.1991). There is sufficient evidence in the record to support the trial justice’s decision. The parents have consistently failed to follow recommendations suggested by several social service agencies. Reunification is not foreseeable in the future. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown.
The ruling of the trial justice is affirmed and the respondent parent’s appeal is denied and dismissed.